Cobb, J.
1. The petition alleging that there was a collision between the plaintiff’s vehicle and a car of the defendant, which threw him upon the ground, injured his back, left leg, and hip, caused concussion of the spine, and inflicted other bruises and injuries upon his body, it was permissible to introduce evidence showing injury to plaintiff’s urinary organs. Central Railroad Company v. Mitchell, 63 Ga. 173 (3).
2. The evidence authorized the verdict, and there was no error requiring the granting of a new trial. J udgment affirmed.

By five Justices.